DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Marc Weinstein on September 30, 2021
The application has been amended as follows: 
Claim 1:
	An electronic device in a wireless communication system, comprising circuitry configured to: 	generate resource indication information for indicating a resource carrying discovery information; transmit the resource indication information; receive priority information of each resource carrying discovery information in a resource pool in response to the transmission of the resource indication information; receive a discovery response message from another relay device other than the electronic device, the discovery response message comprising identification information of a remote device performing device-to-device (D2D) communication with the electronic device and discovery reference signal received power (RSRP) information regarding the remote device measured by the another relay device; and transmit the discovery response message to the remote device and a network side device for serving the electronic device.
Claim 7:
	Claim 7 has been canceled. 
Claim 15:


	Claim 22:
		An electronic device in a wireless communication system comprising circuitry configured to: receive resource indication information for indicating a resource carrying discovery information from at least one device; determine, according to the resource indication information, priority information associated with the resource carrying discovery information received from each of the at least one device; and transmit priority information of each resource carrying discovery information in a resource pool in response to the receiving the resource indication information wherein the electronic device is a network side device, the circuitry is further configured to receive, from a terminal device serving as a relay device within a coverage of the electronic device, resource indication information for indicating a resource for the relay device transmitting the discovery information, or receive, from a terminal device serving as a remote device within a coverage of the electronic device, resource indication information for indicating a resource for the remote device receiving the discovery information, and wherein the processing circuit is configured to determine, according to the resource indication information, a priority of each resource carrying discovery information in a resource pool.
Claim 23:	
	Claim 23 has been canceled.
	Claim 42:

	A wireless communication method performed by an electronic device in a wireless communication system, comprising: generating resource indication information for indicating a resource carrying discovery information; transmitting the resource indication information; receiving priority information of each resource carrying discovery information in a resource pool in response to the transmission of the resource indication information receiving a discovery response message from another relay device other than the electronic device, the discovery response message comprising identification information of a remote device performing device-to-device (D2D) communication with the electronic device and discovery reference signal received power (RSRP) information regarding the remote device measured by the another relay device; and transmitting the discovery response message to the remote device and a network side device for serving the electronic device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 22, 42, the prior art either alone or in combination fails to teach the features of transmitting priority information of each resource carrying discovery information in a resource pool in response to the receiving the resource indication information wherein the electronic device is a network side device, the circuitry is further configured to receive, from a terminal device serving as a relay device within a coverage of the electronic device, resource indication information for indicating a resource for the relay device transmitting the discovery information, or receive, from a terminal device serving as a remote device within a coverage of the electronic device, resource indication information for indicating a resource for the remote device receiving the discovery information, and wherein the processing circuit is configured to determine, according to the resource indication information, a priority of each resource carrying discovery information in a resource pool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641